Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions.
DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office Action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 08/12/2020 has been entered.
Status of Action
Receipt of Amendments/Remarks filed on 08/12/2020 and 01/18/2021 are acknowledged.  Claims 1, 4, 6-7 and 16-36, filed on 01/18/2021, are pending in this application.  Claims 2-3, 5 and 8-15 have been cancelled.  Claims 1 and 32 have been amended.
Claims 1, 4, 6-7, 20-27, 29-32 and 34-36 are allowable. The restriction requirement between Groups (I) and (II), and an election of species requirement of a release modifying material and active agent, as set forth in the Office action mailed on 05/20/2016, have been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement and election of species are hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement and election of species of Claims 16-19 and 28, directed to non-elected release modifying material and active agent, and claim 33, directed to non-elected process for preparing an oral pharmaceutical composition, are no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim.
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Withdrawn of Rejection
Applicant’s claim amendments and Remarks filed on 08/20/2020 and 01/18/2021 have been considered.  The amendment has overcome the previous claim rejection, with respect to claims 1, 4, 6-7, 20-27, 29-32 and 34-36, under 35 U.S.C. 103(a) as being unpatentable over LEE et al. (WO 2008/064192 A2) for the reason as set forth below.  The rejection is hereby withdrawn.

Status of Claims
Claims 1, 4, 6-7, 20-27, 29-32 and 34-36 are directed to an allowable product.  Claims 16-19, 28 and 33 are rejoined for examination on the merits for patentability and are found allowable.  Accordingly, claims 1, 4, 6-7 and 16-36 are allowed.
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given over the telephone with Mr. John DiMaio on 06/09/2021 as follows:
(i)	For claim 1, insert a comma -- , -- after the phrase: at least one enteric coating material at line 5.
(ii)	For claims 4, 6-7, 16-32 and 34-35, replace the phrase “Composition according to” with -- The composition according to --.
(iii)	For claim 16, replace the phrase “claim 3” with -- claim 1 --.
(iv)	For claim 19, replace the phrase “claim 3” with -- claim 1 --.
(v)	For claim 31, replace the phrase “claim 1” with -- claim 27 --.
(vi)	For claim 33 (at line 7), delete the phrase “the complex of step (i) or”.
(vii)	For claim 36, it is rewritten as --The composition according to claim 1, wherein the bioadhesive material is selected from the group consisting of homopolymers of acrylic acid, homopolymers of alkylacrylic acid, crosslinked homopolymers of acrylic acid and crosslinked homopolymers of alkylacrylic acid.--

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance.
Applicants’ claim amendment filed on 01/18/2021 has overcome the obviousness rejection as the present claim 1 has been amended and requires the pharmaceutical 
The cited reference LEE, while teaches a first coating layer and a second coating layer that would read on the “bioadhesive coating layer” and the “enteric coating layer” as claimed, LEE does not explicitly teach or suggest an additional coating layer to be placed over the particles of complex in the similar manner as claimed.  The other cited references HELMUT and CHOW also do not teach or suggest the deficiency of LEE as discussed supra.
Therefore, the teaching of the references does not provide sufficient teaching and suggestion that would have motivated one ordinary skilled in the art to include an additional coating layer that is placed between the particles of complex and the bioadhesive layer to arrive at the presently claimed composition.  Therefore, the invention as a whole would not have been prima facie obvious to one of ordinary skill in the art at the time the invention was made.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments” on Statement of Reasons for Allowance.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MEI-PING CHUI whose telephone number is (571) 272-9078.  The examiner can normally be reached on M-F 7:00 a.m. - 3:30 p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue X. Liu can be reached on 571-272-5539.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/H. C./
Examiner, Art Unit 1616




/ABIGAIL VANHORN/Primary Examiner, Art Unit 1616